Citation Nr: 0906497	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), prior to June 25, 
2007.  

2.  Entitlement to a higher rating in excess of 30 percent 
for PTSD, to include on an extraschedular basis, since June 
25, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946.  He received numerous awards including the Combat 
Infantry Badge.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from an April 2003 rating 
decision in which the RO granted service connection for PTSD 
and assigned an initial 10 percent rating, effective February 
25, 2003.  The Veteran perfected an appeal of the decision 
seeking a higher initial rating.

In December 2003, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for additional notice and development.  As 
reflected in a supplemental SOC (SSOC) and a July 2007 rating 
decision issued in August 2007, the AMC awarded the Veteran 
an initial 30 percent rating for PTSD, effective June 25, 
2007, but denied a higher rating.  Thereafter, the claim was 
returned to the Board for further appellate consideration.  
In July 2008, the Board again remanded the case for further 
development.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO (through the AMC) has assigned a 
higher, 30 percent, initial rating for PTSD as of June 25, 
2007, as higher ratings at each stage are available, the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher initial rating remains 
viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

From the award of service connection, the veteran's PTSD has 
been manifested by mild or transient symptoms generally 
controlled by medication and symptoms such as depressed mood, 
anxiety, some social isolation, and chronic sleep impairment; 
it has not been  manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment in short- and long-term memory; impaired judgment; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work relationships.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 30 percent 
rating for PTSD, prior to June 25, 2007, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001-2006).

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for PTSD, from June 25, 2007, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007-2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A March 2003 pre-rating letter provided the Veteran with 
notice about the evidence and information necessary to 
substantiate a claim for service connection which met all of 
the requirements noted above, including informing the Veteran 
of what kinds of information and evidence VA would try to 
obtain and what kinds of information and evidence the Veteran 
needed to provide to VA to substantiate his claim.  As for 
the issue of higher initial ratings for the veteran's PTSD, 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial rating(s) 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and an effective date has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board finds no prejudice to the Veteran in proceeding 
with the present decision.  In a June 2003 statement of the 
case (SOC) and supplemental SOCs (SSOCs) issued in July 2007 
and November 2008 and a November 2008 letter, the Veteran was 
later provided with information concerning the relevant 
diagnostic codes and their application and the criteria for 
an extraschedular rating, and the Veteran has made 
statements, to include through his representative, indicating 
actual knowledge of what would be required for a higher 
initial rating.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for a higher 
initial rating.  38 U.S.C.A. § 5103A (a), (b), (c).  
Specifically, the RO (to include the AMC) secured and 
associated with the claims file all evidence pertinent to the 
claim, including service personnel records, reports of 
private and VA examinations, and private and VA treatment 
records.  The statements submitted by the Veteran and his 
representative, on his behalf, have also been associated with 
the record.  The Board acknowledges that attempts to obtain 
the veteran's service treatment records (destroyed in a 1973 
fire at the National Personnel Records Center) and Vet Center 
treatment records have been unsuccessful, and the Veteran has 
been apprised of this.  Moreover, in compliance with the 
Board's remands, the AMC has made concerted efforts to obtain 
additional private medical records, but without a signed 
authorization from the Veteran such attempts have been 
fruitless.  In light of the veteran's failure to cooperate 
fully, there is no indication that there is additional 
existing evidence to obtain or development required to create 
any additional evidence to be considered in connection with 
the claim on appeal.  The Board emphasizes that the duty to 
assist is not a one-way street (see Wood v. Derwinski, 
1 Vet. App. 190 (1991) and Olson v. Principi, 3 Vet. App. 
480, 483 (1992)), and that, on these facts, VA has no 
alternative but to decide the claim on the basis of medical 
evidence already of record.

In August and November 2008, prior to recertification of the 
appeal to the Board, the Veteran was provided the specific 
notice required by Dingess (as the degree of disability of 
the disability is part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove this part of the claim).  Although this notice did not 
notify the claimant of the evidence needed to establish and 
effective date of the disability/rating (if service 
connection or a higher rating is granted), the Veteran is not 
prejudiced here because the Board is granting an initial 30 
percent rating back to the date that the veteran's service-
connection claim was received.

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

II.  Background

A February 2000 private neuropsychological report reflects 
that the Veteran described memory problems (for example, 
difficulty remembering a phone number he had just seen, 
forgetting people's names, misplacing objects around the 
house, though he believed that he remembered things he was 
told fairly well), beginning gradually about a year ago 
without much change up to the present.  The Veteran denied a 
history of neuropsychological or cognitive testing.  He 
believed he had had a computed tomography (CT) scan of the 
brain in the past, which he was told was "all right."  On 
examination, the Veteran was well dressed with good hygiene 
and good eye contact.  He was pleasant, joked and smiled 
appropriately.  Speech was understandable, fluent, of normal 
volume, and without paraphasias.  Thought process appeared 
logical, goal-directed, and well oriented.  He denied 
hallucinations and suicidal or homicidal ideation.  Delusions 
were not elicited.  The Veteran showed a full range of 
expressive prosody (language) and mood appeared euthymic.  
When encountering difficulty on testing, he smiled and 
appeared anxious/
uncomfortable, but kept trying.  The testing results were 
believed to be an accurate representation of the veteran's 
current abilities.  He reported symptoms suggestive of a mild 
depression, including dysphoria, hopelessness, feelings of 
failure and guilt, anhedonia, low self-esteem, irritability, 
social isolation, anergia, sleep disturbance, fatigue, and 
decreased libido, along with passive suicidal ideation 
without serious intent at that time.  Generally, his test 
performance was above average compared to others his age, 
with a range across specific tests from well above average to 
below average.  Mild deficits were found in phonemic verbal 
fluency and delayed visuospatial recall (though delayed 
visuospatial recognition was well above average).  These 
areas of relative weakness were most likely reflecting 
frontal subcortical small vessel disease.  The veteran's 
report of the onset of his memory problems beginning about a 
year ago, suggested a small vessel event around that time.  
These results were not consistent with an Alzheimer's-type 
dementia.  The Veteran appeared to have a mild depression at 
that time, with passive suicidal ideation.  A trial of an 
antidepressant (such as Paxil) seemed appropriate, with 
increases in dose until reaching a therapeutic effect, and 
was recommended.  

During an April 2003 VA PTSD examination report, the Veteran 
reported experiencing significant combat and seeing many dead 
bodies and soldiers blown to pieces.  He indicated that he 
avoided funerals as much as he possibly could; that he did 
not talk about the war; that he was rather isolative and 
somewhat of a loner; that he did not like war movies, 
fireworks or things military; and that he felt somewhat 
guilty about not having been in active combat (he was a 
courier and it was more important for him to get his 
information disseminated).  The Veteran described himself as 
rather vigilant and on guard, especially when he was driving 
and ran into terrain that is similar to that of the 
Philippines; that he became anxious, sometimes even panicky 
and scanned the environment looking for danger, etc.; and 
that he likewise checked things at night in the house in 
terms of doors and windows, etc.  He indicated that he had 
trouble falling asleep and woke up at least once a night and 
then he was unable to return to sleep; and that, at such 
times, he relived most of his life's experiences.  The 
Veteran denied any difficulties with nightmares.  He had no 
history of psychiatric treatment until he went to the 
Morgantown Vet Center and had a few individual sessions with 
one of the counselors there.  The Veteran was taking 2.5 mg 
for insomnia, which was prescribed by his primary care 
physician.  He had been married to his first and only wife 
since 1968.  

On examination, the Veteran was alert and oriented to person, 
place and time, in good contact with routine aspects of 
reality and showed no signs or symptoms of psychosis.  He 
spoke in normal tones, rhythm and rates.   His conversation 
was generally relevant, coherent, goal-directed and 
organized.  He did not appear to be in any acute distress.  
The Veteran was not clinically depressed nor manifestly 
anxious.  He was pleasant, personable and cordial with a very 
good sense of humor.  The Veteran enjoyed the repartee during 
the interview.  Affect and response had been well-modulated.  
There was no evidence of blunting or flattening.  Memory and 
intellect appeared to be intact and of well above average 
capacity.  There were no noted impairments in judgment or 
insight with regard to normal everyday affairs.  The 
assessment was PTSD, mild.  A Global Assessment of 
Functioning (GAF) score of 65 was given.  The examiner added 
that the Veteran was competent and employed.

In an April 2003 rating decision, service connection for PTSD 
was granted and an initial 10 percent rating was assigned, as 
of the date of receipt of the veteran's service-connection 
claim.  This decision was based on a current diagnosis of 
PTSD, the veteran's statements that he participated in combat 
in the Philippines during World War II, and service personnel 
records reflecting the receipt of a Combat Infantry Badge.  

VA medical records reflect treatment for depression noted to 
be fairly stable to stable.  Generally, the Veteran was noted 
to be alert and oriented with no focal neurological deficit.  
During an October 2002 follow-up, the Veteran reported a 
history of depression and of having had used Paxil since 
April 2000, which was discontinued three months ago by his 
private physician.  The claimant stated that he had felt the 
same both on and off the medicine.  Psychiatric examination 
showed that the Veteran did not seen to be in anxiety or 
depression.  On mini-mental status examination, he described 
his appetite as fair, a little less than it was the previous 
year.  Two to three times a week, he did wake up around 
midnight, staying up a couple of hours and then going back to 
sleep.  The Veteran indication that this had been going on 
for a long time.  He did enjoy activities.  He went out to 
dinner with his wife which he said was "very nice."  He did 
not seem depressed, but did seem to have a lot of regrets 
over things that he could have done, should have done, etc.  
The assessment reflected that the Veteran had been off the 
antidepressant for three months, and that a follow-up would 
be done in six months.

Private treatment records received from A. N. G., M.D. dated 
from May through August 2005 show that the Veteran was taking 
12.5 mg. of Seroquel, once daily at bedtime, in May 2005 and 
was taking 5 mg of Valium twice daily in June 2005. 

Nursing home records reflect diagnoses of anxiety, insomnia, 
depression and anxiety.

A June 2007 VA PTSD examiner noted that, since early 2003, 
the Veteran was seen by a series of VA psychiatric providers 
and started on antidepressant medication for PTSD symptoms.  
Medication was eventually increased from 10 mg to 20 mg daily 
with some success in treating depression according to the 
veteran's VA medical record.  The Veteran was last seen by a 
VA psychiatrist in June 2005 via telepsychiatry at which time 
his medications were adjusted due to increasing depression.  
In August 2005, the Veteran had become significantly 
depressed and was threatening toward his wife.  He was placed 
in a nursing facility in September 2005 apparently due to his 
wife's inability to care for him.  According to information 
brought by the Veteran, he was not currently prescribed 
antidepressant medication, but was prescribed 5 mg of 
diazepam every 6 hours as needed for anxiety.  He reported 
taking this medication several times throughout the week-
during the daytime when he was feeling "all uptight" and at 
bedtime to help him fall asleep.  The Veteran had not noticed 
an increase in depression since being taken off the 
antidepressant, although his anxiety might have increased 
somewhat.  He denied ever having missed work due to his 
service-connected PTSD.

It appears that the Veteran had not been seen by VA 
psychiatry since June 2005 and was having his needs addressed 
by the nursing facility.  He reported that he enjoyed his 
residence as he had his own room and was able to isolate 
himself when he wanted.  The nursing staff provided all 
medications at the scheduled time and meals were provided.  
The Veteran was independent in caring for all activities of 
daily living (ADLs).  His wife managed the household 
finances; there was no history of financial mismanagement.  
He denied ever having been psychiatrically hospitalized.  The 
Veteran saw his wife every week and a half and saw his step-
children about every month.  He alluded to an ongoing 
conflict with his wife who remained in their private home.  
The Veteran periodically went out to eat with his wife when 
she visited.  He had no long-term friendships and few 
acquaintances at the nursing facility.  Socially, the veteran 
described himself as a loner.  He participated in some 
activities offered by the nursing facility, but tended to 
spend time napping in his room as he felt other residents 
were significantly cognitively impaired.  The Veteran stated 
that he often became annoyed with other residents and 
admitted to having slapped one particular resident who had a 
tendency to become physically aggressive with the nursing 
staff.  

The examiner noted that the Veteran was experiencing 
generally mild symptoms of PTSD, including intrusive 
recollections of his military experiences once every one to 
three days and nightmares once in a while.  The Veteran 
tended to experience one particular intrusive image of the 
head of a deceased soldier with bright red hair stacked in 
the middle of a pile of corpses.  He also experienced some 
emotional detachment from others and a sense of foreshortened 
future.  The Veteran did not tend to actively avoid military-
related stimuli and would occasionally watch documentaries or 
talk with others about his military experiences, although 
doing so tended to result in more severe symptoms.  He 
endorsed several symptoms of increased arousal including 
irritability with anger outbursts and urges to throw 
something, difficulty concentrating, constantly feeling on 
edge, and persistent sleep problems.  The Veteran tended to 
go to bed around 8:30 or 9 p.m. but did not fall asleep until 
11 p.m. or midnight.  He reported waking after only a few 
hours to use the restroom, but then had difficulty returning 
to sleep.  He was often awake at night for a few minutes, but 
up to a few hours, thinking about his military experiences 
and also about various life regrets.  Depressive symptoms 
were related to his situational problems, declining health 
and were separate from his PTSD symptoms.  There was also a 
question of memory impairment raised but none was noted 
currently of any significance.  Irritability, loss of temper 
and anger were likely related to his depression rather than 
his PTSD, though it was difficult to totally separate out all 
the symptoms due to some overlap.  He continued to have a 
difficult time being out of his own home.  The Veteran also 
endorsed depressed mood with decreased interest and pleasure 
in activities.  He reported periodic suicidal ideations 
without intent or plan in recent years, particularly when he 
thought about the opportunities he believed he missed out on 
over his life.  The Veteran denied current active suicidal 
ideation, intent or plan, but reported passive wish for 
death.  He endorsed current feelings of hopelessness, 
anergia, worry, irritability, and occasional racing thoughts.  
He denied symptoms of panic, obsessive thoughts, compulsive 
behaviors, psychosomatic symptoms, or psychosis.  Appetite 
was generally poor, although he reported that he had gained 
some weight.  Since the prior examination, there had been no 
periods of remission.  

On mental status examination, the Veteran appear slightly 
younger than his chronological age of 82, presented several 
hours early for the evaluation and was able to be seen before 
his appointed time.  He was appropriately dressed in clean 
and casual clothing and was adequately groomed.  Overall, the 
Veteran presented as fairly intact cognitively and 
insightful.  He was alert and fully oriented.  Demeanor was 
pleasant and cooperative.  He joked often and laughed aloud 
periodically.  Despite his display of positive affect, his 
mood appeared predominantly depressed and slightly anxious.  
Speech was somewhat slowly delivered with a raspy voice, but 
clear and without evidence of language difficulties despite a 
history of left-hemisphere stroke in March 2004.  Thoughts 
were logical, coherent, and goal-directed.  He did not appear 
to experience auditory or visual hallucinations during the 
evaluation.  No delusions were elicited.  No evidence of 
memory impairment was noted.  Judgment and insight appeared 
generally good.  The impression included PTSD, chronic, mild; 
and major depressive disorder, recurrent, mild to moderate, 
not secondary to PTSD.  His GAF score was 61 (PTSD alone) and 
52 (depression and PTSD combined).  The examiner added that 
the Veteran was experiencing mild symptoms of PTSD, noting 
that a GAF score of 61 was consistent with mild psychiatric 
symptoms with some difficulty in social and occupational 
functioning.  If the Veteran were employed, PTSD symptoms 
would decrease work efficiency and result in intermittent 
periods of inability to perform occupational tasks, but not 
render him unemployable.  PTSD symptoms had also resulted in 
decreased social involvement and activity.  The majority of 
the veteran's adjustment difficulties were secondary to 
difficulty with depression, placement in assisted living, 
declining health and loss of independence, separation from 
his family and not residing at home.  The Veteran remained 
competent to manage his funds.

In a July 2007 rating decision issued in August 2007, the AMC 
awarded the Veteran a 30 percent rating for PTSD, effective 
June 25, 2007, but denied a higher rating.

III.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected PTSD has been rated as 10 
percent disabling, prior to June 25, 2007, and as 30 percent 
disabling, from June 25, 2007, under Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
rating is assigned where there is occupational and social 
impairment due to mild and transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during significant stress or with symptoms controlled by 
continuous medication.

A 30 percent rating is warranted, for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform ADLs 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name is rated as 100 
percent disabling.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  Various examiners have assigned a GAF score of 
65 to the veteran's PTSD symptomatology.  GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally the 
person functions well, and has some meaningful interpersonal 
relationships.  However, the GAF score assigned in a case, 
like an examiner's assessment of the severity of a condition, 
is not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

Since the award of service connection, the medical evidence 
of record shows that the veteran's PTSD symptoms have 
vacillated between the criteria for a 10 percent rating and 
that of a 30 percent rating.  Therefore, in light of the 
entire record, the Board finds that these records place the 
evidence into relative equipoise such that the veteran's PTSD 
symptomatology would be just as likely to approximate a 30 
percent rating as a 10 percent rating, prior to June 25, 
2007.  Resolving doubt in favor of the Veteran, the Board 
finds that, during the entire period in question, the 
veteran's PTSD more nearly approximates the criteria for a 30 
percent disability rating under Diagnostic Code 9411.  At no 
time since the grant of service connection have the veteran's 
symptoms approximated those of either a 50, 70 or 100 percent 
rating.

Notably, the medical evidence does not reflect that the 
Veteran has such symptoms due to his PTSD as obsessional 
rituals which interfere with routine activities; 
circumstantial, circumlocutory, or stereotyped speech; speech 
intermittently illogical, obscure, or irrelevant; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform ADLs; or disorientation to 
time or place.  By contrast, the record reflects that, since 
the award of service connection, the veteran's PTSD has been 
primarily characterized by social isolation and avoidance; 
some intrusive memories and nightmares; hypervigilance; some 
irritability; anxiety; depression, insomnia, and some 
difficulty in maintaining social relationships.  These 
symptoms have been productive of social impairment which 
might result in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) were 
the Veteran employed.  He denied ever having missed work due 
to PTSD symptoms.  Additionally, the veteran was capable of 
handling his own finances which suggests that he had the 
ability to function independently.  His speech was normal; 
thought process was logical and goal-directed.  During this 
time period, the veteran did not have homicidal ideation, 
hallucinations or delusions.  Also absent was any mention of 
spatial distortions, obsessional rituals, or neglect of 
personal hygiene and appearance.  An absence of such 
symptomatology, along with the facts that a private examiner 
linked memory problems to the veteran's nonservice-connected 
cardiovascular disease and the June 2007 VA examiner noted no 
memory impairment of any significance and indicated that the 
veteran's irritability, loss of temper and anger were likely 
related to his depression rather than his PTSD, makes a 
rating in excess of 30 percent inappropriate given the 
schedular criteria mentioned above.  Therefore, resolving all 
doubt in the veteran's favor, an initial rating of 30 
percent, but no more, is granted for the period prior to June 
25, 2007; and a rating in excess of 30 percent from June 25, 
2007, is not warranted . 

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for an initial rating 
in excess of 30 percent for PTSD.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 
38 C.F.R. § 3.102.

IV.  Other Considerations

Also considered by the Board is whether the veteran's PTSD 
warrants referral for extraschedular consideration.  The 
above determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an initial evaluation higher than the 30 
percent rating already assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  There is no indication that his 
PTSD results in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) for any 
period since the grant of service connection.  During, the 
time period in question, the Veteran retired, but the Board 
notes that he denied ever having missed work due to PTSD 
symptoms.  Moreover, the condition is shown to have warranted 
any period of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board does not find that the evidence of record 
from the award of service connection to the present supports 
the conclusion that the Veteran is entitled to additional 
compensation for his PTSD during any time within the appeal 
period under the holdings in Fenderson and Hart, cited to 
above.


ORDER

Prior to June 25, 2007, an initial 30 percent rating for PTSD 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

From June 25, 2007, an initial rating in excess of 30 percent 
for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


